Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed March 25, 2022.

Amendments
            Applicant's amendments, filed 03/25/2022, is acknowledged. 
	Claims 2, 7-20, 22-23, 25, 31-32, 34, and 36 are cancelled.
	Claims 1, 3, 27-29, 35, and 37 are amended.
	Claims 1, 3-6, 21, 24, 26-30, 33, 35, and 37 are pending.
Claims 1, 3-6, 21, 24, 26-30, 33, 35, and 37 are under examination. 


Priority
	Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Application 62/409,198, filed October 17, 2016.


Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 10/25/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. In this case, all rejections in this Office action are newly applied and necessitated by amendments filed 03/25/2022. Applicant’s remarks filed 03/25/2022 have been carefully considered but are moot because they do not specifically challenge any issue raised in this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 21, 24, 26-30, 33, 35, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the second layer” and “the first layer”. There is insufficient antecedent basis for these limitations in the claim. The claim does not previously refer to a “first layer” and a “second layer”. To the extent that “the second layer” refers to one of the “two layers”, and “the first layer” refers to another one of the “two layers”, the claim fails to identify which one of the “two layers” is the “first layer” and which one of the “two layers” is the “second layer”. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 3-6, 21, 24, 26-30, 33, 35, and 37 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29, dependent on claim 1, recites that the device comprises a “barrier or stencil” capable of restricting migration of the cells seeded on the first region to the second region. However, claim 1 already recites that the device comprises a removable “stencil” separating the plurality of cells seeded on the first region and the second region. That is, independent claim 1 requires a “stencil”, but dependent claim 29 recites that the “stencil” may alternatively be a “barrier”. Accordingly, claim 29 is improper dependent for broadening the scope of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 24, 26-30, 33, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sunyer et al. “Collective cell durotaxis emerges from long-range intercellular force transmission”, (9 September 2016), Science, 353(6304), 1157-1161, of record in IDS; in view of Cheung et al. "Microscale Control of Stiffness in a Cell-Adhesive Substrate Using Microfluidics-Based Lithography", Angew. Chem. Int. Ed. 2009, 48, 7188-7192, of record; and Pathak et al. “Transforming potential and matrix stiffness co-regulate confinement sensitivity of tumor cell migration” Integr. Biol., 2013, 5, 1067-1075, of record in IDS.
The rejection is newly applied.
	Sunyer discloses a device for evaluating cell migration comprising a substrate material and cells seeded on a first region of the substrate material, wherein the first region is flanked by regions of increasing stiffness on one side and regions of decreasing stiffness on the other side. See Abstract; page 1157, third paragraph; and Figure 1. Accordingly, the device of Sunyer comprises at least four “regions,” under the broadest reasonable interpretation.
	Sunyer discloses that a removable stencil confines the cells seeded on the first region, which, when removed, allows the cells to migrate to the other regions of the substrate material. See page 1157, third paragraph.
	Sunyer discloses an embodiment wherein the substrate material comprises a “extremely steep gradient” or “step gradient” of 434 kPa/mm. See page 1160, col. 2; see also Figure S13, and page 17 of Supplementary Materials. Accordingly, Sunyer teaches the limitation of “the first region and the second region comprise a step-wise difference in stiffness” under the broadest reasonable interpretation. However, the “step gradient” of Sunyer is still a “gradient of stiffness” across the substrate material because the stiffness changes continuously, as opposed to discretely, across the substrate material. Therefore the “step gradient” of Sunyer is excluded from the claimed invention by the recitation that the first region and the second region “do not comprise a gradient of stiffness across the first region and second region”. Nonetheless, it should be recognized that an “extremely steep gradient” or “step gradient” across the substrate material, as taught by Sunyer, closely approximates a discrete “step-wise” change in stiffness between neighboring substrate regions. See Figure S13A of Sunyer.
	Prior to the effective filing date of the instantly claimed invention, Cheung discloses a device for evaluating cell migration comprising a substrate material that comprises a discrete “step-wise” change in stiffness between neighboring substrate regions. See pages 7188-7189; see especially Figures 1 and 2. This discrete “step-wise” change in stiffness between neighboring substrate regions, as taught by Cheung, is not a “gradient of stiffness” across the substrate material, such as the continuous “step gradient” of Sunyer. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Sunyer to comprise a discrete “step-wise” change in stiffness between neighboring regions, as taught by Cheung, with a reasonable expectation of success because Cheung teaches that a patterned spatial variation of stiffness can be highly versatile, and is not limited to binary or simple linear changes in stiffness (see page 7188, col. 1-2, joining paragraph). Moreover, a “step gradient” (i.e. extremely steep gradient) across the substrate material, as taught by Sunyer, closely approximates a discrete “step-wise” change in stiffness between neighboring substrate regions, as taught by Cheung. See Figure S13A of Sunyer. Accordingly, as evidenced by Sunyer and Cheung, one of ordinary skill in the art was motivated to study or observe cell migration over a substrate material comprising discrete, or nearly discrete, “step-wise” changes in stiffness between neighboring regions.
	Sunyer discloses that the substrate material possesses a stiffness gradient ranging from 8 kPa to 55 kPA (see Figure 1). Cheung discloses that the substrate material comprises discrete changes in stiffness value forming distinct regions with uniform stiffness values of 0.7, 8, 21, 35, and 50 kPa (see Figure 1).
Sunyer discloses that the gradient stiffness of the substrate material was produced by spatially varying the dose of UV light delivered to an acrylamide mix, thereby spatially varying the degree of polymerization or crosslinking on the solidified substrate. See Supplementary Material, pages 2-3, Fabrication of gradient and uniform polyacrylamide gels. Because the various regions of the device of Sunyer comprise differences in degree of substrate polymerization, the various regions of the device of Sunyer comprise different “polymer compositions” under the broadest reasonable interpretation. In addition, Cheung discloses that the regions with different uniform stiffness values are formed varying the polymer composition. See Figures 1 and 2.
	Prior to the effective filing date of the instantly claimed invention, Pathak is considered relevant prior art for disclosing a device for evaluating cell migration comprising a substrate material and cells seeded on a first region of the substrate material, wherein the cells are seeded in the first region confined by two layers of the substrate material, wherein the two layers possess the same stiffness value. See Abstract; Figure 1; and pages 1073-1074, joining paragraph. The two layers of substrate material confine the cells so as to form a plurality of microchannels with widths of 10 µm (“narrow”) and 40 µm (“wide”). See Figure 1; page 1069, col. 2, “we first fabricated µPACs of channel widths 10 and 40 µm in a single device with a PA stiffness of 120 kPa … we repeated these experiments on mPACs fabricated from PA gels of stiffness 10 kPa and 0.4 kPa (Fig. 2B and C).”
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Sunyer to comprise microchannels and wherein the cells confined between two layers of substrate material so as to form a polarity of microchannels, as taught by Pathak, with a reasonable expectation of success because Pathak reduces to practice the fabrication of a device comprising cells confined between two layers of a substrate material and microchannels (see Material and methods on page 1073). An artisan would be motivated to perform said modification because Pathak discloses that matrix confinement influences cell migration (see page 1068, col. 2, “we measured cell migration speeds as a function of matrix stiffness and confinement for varying transforming potentials and examined the sensitivity of cell motility to each of three parameters. We find that overexpression of ErbB2 and increased confinement each promote directional cell migration to a much greater degree than increases in matrix stiffness”).
Sunyer discloses that the substrate material is a polyacrylamide gel substrate functionalized with fibronectin to promote cell adhesion. See page 1157, third paragraph; see page 3 of Supplementary Materials. Pathak discloses that the substrate material is a polyacrylamide gel functionalized with extracellular matrix (ECM) protein to confer adhesive functionality (page 1068, col. 2, first full paragraph). In the working example, Pathak functionalizes polyacrylamide gel with collagen (page 1069, col. 1). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute fibronectin, as taught by Sunyer, with collagen, as taught by Pathak, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Because material is allowed to “flow” through the microchannels, the microchannels of Pathak read on a “flow channel” under the broadest reasonable interpretation. See pages 1073-1074, joining paragraph.
Claim 26 recites wherein the first region is “removable”. Because a region of a polyacrylamide gel can be removed by performing a step of cutting or excising the region from the polyacrylamide gel, the first region of the polyacrylamide gels of Sunyer and Pathak are “removable” under the broadest reasonable interpretation.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sunyer et al. “Collective cell durotaxis emerges from long-range intercellular force transmission”, (9 September 2016), Science, 353(6304), 1157-1161, of record in IDS; Cheung et al. "Microscale Control of Stiffness in a Cell-Adhesive Substrate Using Microfluidics-Based Lithography", Angew. Chem. Int. Ed. 2009, 48, 7188-7192, of record; and Pathak et al. “Transforming potential and matrix stiffness co-regulate confinement sensitivity of tumor cell migration” Integr. Biol., 2013, 5, 1067-1075, of record in IDS, as applied to claims 1, 3-6, 24, 26-30, 33, and 37 above; and in further view of US 2014/0206559 A1 to Whitesides et al.
This rejection is newly applied.
Sunyer does not disclose wherein the device comprises an additional cell type in the second region. Prior to the effective filing date of the instantly claimed invention, Whitesides discloses a device for evaluating cell migration wherein cells seeded onto a “seed-substrate layer” migrate to a “receiving substrate layer”, wherein the receiving substrate comprises fibroblast cells. See paragraphs [0010, 0013 0024-0025, 0102-0103]. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Sunyer to comprise fibroblasts in the second region (receiving substrate), as taught by Whitesides, with a reasonable expectation of success because Whitesides teaches that the invasion of cells in vivo occurs in the presence of other cells located around the migrating cells, and the presence of other cells influences cell migration through cell-cell contact or through factors secreted by the other cells (see paragraphs [0102-0103]). 


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Sunyer et al. “Collective cell durotaxis emerges from long-range intercellular force transmission”, (9 September 2016), Science, 353(6304), 1157-1161, of record in IDS; Cheung et al. "Microscale Control of Stiffness in a Cell-Adhesive Substrate Using Microfluidics-Based Lithography", Angew. Chem. Int. Ed. 2009, 48, 7188-7192, of record; and Pathak et al. “Transforming potential and matrix stiffness co-regulate confinement sensitivity of tumor cell migration” Integr. Biol., 2013, 5, 1067-1075, of record in IDS, as applied to claims 1, 3-6, 24, 26-30, 33, and 37 above; and in further view of Mills et al. “Effect of Geometric Challenges on Cell Migration” TISSUE ENGINEERING: Part C (2011), Vol. 17, No. 10, pages 999-1010.
This rejection is newly applied.
As discussed above, Pathak discloses a device for evaluating cell migration wherein the cells are confined by microchannels formed of the substrate material. See Abstract; Figure 1. However, Pathak does not disclose the length of the microchannels. Prior to the effective filing date of the instantly claimed invention, Mills is considered relevant prior art for disclosing a device for evaluating cell migration wherein the cells are confined by microchannels formed of a substrate material. See Abstract; Figure 1; and page 1000, second paragraph. Mills discloses a channel length of at least 2 mm (page 1000, col. 2, fourth full paragraph). Accordingly, Mills demonstrates that a channel length of at least 2 mm is within the purview of the ordinary artisan when evaluating cell migration. Moreover, because Pathak is silent to the channel length, the ordinary artisan would be motivated to seek guidance from analogous prior art, such as Mills, to arrive at a channel length. For these reasons, and those discussed above, the limitations of claim 35 are prima facie obvious over the prior art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633